Case 3:17-cv-02183-MEM Document 61-5 Filed 08/19/20 Page 1 of 2

Exhibit E
Case 3:17-cv-02183-MEM Document 61-5 Filed 08/19/20 Page 2 of 2

   
   
  

B BROOKS |

‘Ene
i we |

=|

ALTORNEVS AT LAW

       

suite 200 August 13, 2020

220 Peon Avenue

Past Office Box 956

bh yan: TA E-MAIL ONLY

Seranton, PA t8hol

570 346 79LA ;
Gerard M. Karam, Esquire

Faw: 570 346 3715. ”
Mazzoni, Karam, Petorak & Valvano

321 Spruce Street, Ste 201
Scranton, PA 18503

E-Mail: kbh@kbhdaw.com

www. kbh-law.cam

DAVID K, BROWN
RE: STOUD V. SUSQUEHANNA COUNTY

je PaG ian © peepee eer, LLM.
RIGHARD G, REED
Dear Jerry:

A. JAMES HAILSTONE

DANA M. ZLOTUCHA

I am in receipt of your August 12, 2020 email regarding scheduling depositions
including the former Susquehanna County Solicitor, Mike Giangrieco, Susquehanna
County does not waive attorney-client privilege regarding any advice, thoughts,
LUCILLE MARSH comments or counsel provided by Attorney Giangrieco to the Commissioners, or any
MICHAEL J, DONOHUE County employee, while Attomey Giangrieco was County Solicitor.

OF Counsel

ANDREW HAILSTONE

Gapy FH, Brooks More specifically, neither Commissioner Hall nor Commissioner Arnold will

Revinet waive attorney-client privilege during the proposed depositions. To avoid the expense
of holding the depositions in light of the privilege, I suggest you provide, in writing,
JOSEPH C. GAEDE the specific areas of inquiry which you seek to address and we can determine whether
(1753-2005) they would violate attorney-client privilege.
Thank you in advance.
Very truly yours,

KREDER BROOKS HAILSTONE LLP

A. James Hailstone

cc: Susquehanna County
County Commissioners Association
